DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 6, 2022, has been entered.

Status of Claims
Claims 25, 27-28, 32, 34-38, 44, 47-48, and 51-52 are amended.
Claims 1-24 are canceled.
Claims 25-52 are pending.

Response to Remarks
35 U.S.C. § 103
Applicant’s arguments with respect to claim(s) 25-52 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 25-52 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Per Claims 25-52: Independent claims 25, 44, and 52 have been amended to recite “one or more servers comprising software instructions, which when executed, configure one or more processors to: store a private key of the validator”.  Examiner does not find any support for a server to store a private key of the validator.  Claims 2-43 and 45-51 are rejected by reason of their dependency from independent claims 25 and 44, respectively.
Per Claim 27: Claim 27 has been amended to recite “wherein the at least one processor is used by the first user of the first proposed update for the medical data to receive the first proposed update to the medical data stored at the data resource”.  However, independent claim 25 has now been amended to recite that first user is the seller of the data.  The originally-filed specification fails to describe that the seller receives the proposed update to the medical data stored at the data resource.  Therefore, the amendment is not supported by the specification.

Per Claims 35-36: Claim 35 has been amended to recite “transfer the first reward from the first user to the first user if the first proposed update to the medical data is validated”.  However, the originally-filed specification fails to describe transferring a reward from the first user, i.e., seller to the first user, i.e., seller, as claimed.  Claim 36 is rejected by reason of its dependency from claim 35.

Per Claims 37-38: Claim 37 has been amended to recite “transfer funds comprising the first reward from the first user to the first user if the first proposed update to the medical data is validated”.  However, the originally-filed specification fails to describe transferring a reward from the first user, i.e., seller to the first user, i.e., seller, as claimed.  Claim 38 is rejected by reason of its dependency from claim 37.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 25-28, 30, 39, and 41-43 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2015/0379510 to Smith in view of U.S. Patent Pub. No. 2019/0050868 to Shukla et al., and U.S. Patent No. 9,397,985 to Seger, II et al.
Per Claim 25: Smith discloses:
A system for storing, updating, and validating medical data or information using a distributed ledger of a Blockchain distributed network and for providing reward incentives to users, the system comprising: (see Smith at Abstract: A method and system to use a block chain infrastructure and smart contracts to monetize data transactions involving changes to data included into a data supply chain.)
a first executable portion of code for storage on the Blockchain distributed network, wherein the first executable portion of code is a smart contract configured to: (see Smith at ¶ 11: Either the data buyer or the data producer can apply existing templates or develop specific templates for context and demographic and other data fields to be implemented by Smart Contracts and encoded into the encryption keys of a DIP posted onto the block chain ledger.)
store a public key of a first user; (see Smith at ¶ 64: Block chain ledger—a ledger replicated on multiple devices with persistent memory storage through a peer to peer network where each posting to the ledger is subjected to verification and authentication by users of the block chain according to configurable criteria set by the users or administrators of the block chain. Commonly 51% of the users who access a given posting and do not object to it will satisfy the transactional rules for the posting to be implemented. The transactional rules are embodied in smart (mini-computer programs) contracts. Postings carry Public keys of the users of the block chain.)
store a hash of medical data in need of updating; (see Smith at ¶ 89: Embodiment that leverage the block chain will enable an electronic device to be configured to hash at least one DIP or data field with a value component associated with the data field to link to a data producer's digital address.  See also Smith at ¶ 5: DIPs can readily be sourced from IoT devices as well as tables maintained by a data producer (such as personal medical information, commodity prices, product defects etc.).)
provide a reward for providing an update for the medical data; (see Smith at ¶ 136: Micropayments, digital and hard currency transactions, and other payment or reward methods for the dataset and the changes in values of data items are folded into the smart contract.)
the distributed ledger adapted to receive a first block or transaction (e.g., prepared data) for storage on the distributed ledger representing or providing a first proposed update for the medical data, the first block or transaction configured to: (see Smith at ¶ 83: Another operation within a Smart Contract, or an operation enabled by a separate Smart Contract, posts samples of prepared data that can be accessed via the block chain ledger by a prospective data buyer using an encrypted key accessible to the prospective data buyer.)
at least one processor (e.g., buyer) for use by the first user comprising software instructions which when executed by the at least one processor configures the computer to: (see Smith at ¶ 83: Another operation within a Smart Contract, or an operation enabled by a separate Smart Contract, posts samples of prepared data that can be accessed via the block chain ledger by a prospective data buyer using an encrypted key accessible to the prospective data buyer.)
use the decrypted value of the first encrypted value to access a data resource; and (see Smith at ¶ 85: In a variant of the typical embodiment an encrypted key is shared with a prospective data buyer via the block chain. The prospective data buyer then uses the key to link to and view a confidential sample of prepared data external to the block chain.)
receive the first proposed update to the medical data stored at the data resource. (see Smith at ¶ 85: In a variant of the typical embodiment an encrypted key is shared with a prospective data buyer via the block chain. The prospective data buyer then uses the key to link to and view a confidential sample of prepared data external to the block chain.)
However, Smith fails to disclose, but Shukla, an analogous art of data marketplaces, discloses:
one or more servers comprising software instructions, which when executed, configure one or more processors to: (see Shukla at ¶ 20: The central independent entity may also be referred as a platform provider.)
issue an open request for updates to medical data at a decentralized distributed data marketplace; (see Shukla at ¶ 20: The system 100 keeps track of the concerns of both the buyers and the sellers involved in a data transaction or the distributed nature of the data storage and usage.)
receive an offer to fulfil the open request for the updates to the medical data with a first update from a first user; (see Shukla at ¶ 20: The system 100 keeps track of the concerns of both the buyers and the sellers involved in a data transaction or the distributed nature of the data storage and usage. According to an embodiment of the invention, the system 100 is managed by a central independent entity which keeps track of available data, their characteristics, their quoted worth, their availability, volume, rate of creation and consumption and various other meta-information about it.)
issue an open request for validations of the updates to the medical data; (see Shukla at ¶ 56: The multiparty verification and dispute resolution module 110 provides secure multi-party verification of disputed data by exposing the data to the larger data marketplace community, wherein independent parties may assess its quality and notify the platform provider about the result and completes the secure multi-party verification process. The independent and anonymous evaluators will get karma points for their help. The karma points could be in the form of some virtual or actual currency or data exchange or compute cycles or other fungible good or commodity.)
receive an offer to fulfil the open request for the validations of the updates to the medical data for the first update from a second user; (see Shukla at ¶ 56: The multiparty verification and dispute resolution module 110 provides secure multi-party verification of disputed data by exposing the data to the larger data marketplace community, wherein independent parties may assess its quality and notify the platform provider about the result and completes the secure multi-party verification process. The independent and anonymous evaluators will get karma points for their help. The karma points could be in the form of some virtual or actual currency or data exchange or compute cycles or other fungible good or commodity.)
receive the first update to the medical data from the first user; and store a private key of the second user; (see Shukla at ¶ 20: According to an embodiment of the invention, the system 100 is managed by a central independent entity which keeps track of available data, their characteristics, their quoted worth, their availability, volume, rate of creation and consumption and various other meta-information about it.)
provide a reward for validating the update for the medical data; (see Shukla at ¶ 56: The independent and anonymous evaluators will get karma points for their help. The karma points could be in the form of some virtual or actual currency or data exchange or compute cycles or other fungible good or commodity.)
It would have been obvious to one of ordinary of ordinary skill in the art before the effective filing date of the claimed invention to modify Smith to provide a central system that manages the data to be exchanged as well as reputation scores of the buyers and sellers using third-party validators as disclosed in Shukla.  One of ordinary skill in the art would have been motivated to do so to increase the trustworthiness of the transactions.
However, the combination of Smith and Shukla fails to disclose, but Seger, an analogous art of blockchain, discloses:
store a first encrypted value encrypted using the public key of the first user; (see Seger at 4:17-20: The first information payload may include first encrypted information. The first encrypted information may be encrypted with a first public key associated with the first party.)
receive the first encrypted value; (see Seger at 4:20-21: System 100 may be configured to retrieve the first information transaction from the distributed ledger.)
decrypt the first encrypted value using a private key of the first user; (see Seger at 4:26-28: System 100 may decrypt the first encrypted information with a first private key that corresponds to the first public key.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Smith so that encrypted using the buyer’s public key and is decrypted using the buyer’s private key to access the health data disclosed in Smith.  One of ordinary skill in the art would have been motivated to do so to enable only those authorized to view the health data to retrieve the health data.

Per Claim 26: The combination of Smith, Shukla, and Seger discloses the subject matter of claim 25, from which claim 26 depends.  Smith further discloses:
wherein the Blockchain distributed network is a decentralized network of nodes operably connected to each other, and wherein the nodes are processing devices, computers, or databases. (see Smith at ¶ 58: Block chain (derived from the en.bitcoin.it.wiki) “A block chain is a transaction database shared by all nodes participating in a system based on the original Bitcoin protocol. A full copy of a block chain contains every transaction ever executed on the chain. With this information, one can find out how much value belonged to each address at any point in history.)

Per Claim 27: The combination of Smith, Shukla, and Seger discloses the subject matter of claim 25, from which claim 27 depends.  Smith further discloses:
wherein the at least one processor is used by the first user of the first proposed update for the medical data to receive the first proposed update to the medical data stored at the data resource. (see Smith at ¶ 85: In a variant of the typical embodiment an encrypted key is shared with a prospective data buyer via the block chain. The prospective data buyer then uses the key to link to and view a confidential sample of prepared data external to the block chain.)

Per Claim 28: The combination of Smith, Shukla, and Seger discloses the subject matter of claim 25, from which claim 28 depends.  However, the combination of Smith and Shukla fails to disclose, but Seger discloses:
wherein the first block or transaction is configured to store a second encrypted value encrypted using a public key of the second user. (see Seger at 5:7-13: In some implementations, key component 122 may be configured to securely store, obtain, and/or provide one or both of public keys or private keys associated with one or more parties such that information included in a given payload that is included in a given information transaction may be encrypted and/or decrypted.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Smith so that it stores values for multiple parties to an information transaction as disclosed in Seger.  One of ordinary skill in the art would have been motivated to do so to enable multiple parties access to the same health data.

Per Claim 30: The combination of Smith, Shukla, and Seger discloses the subject matter of claim 25, from which claim 30 depends.  Smith further discloses:
wherein the first block or transaction is configured to: provide an address or location for the first user to send funds. (see Smith at ¶ 88: An embodiment can use a block chain to build a digital currency infrastructure in which a Smart Contract is used to establish parameters for and create links to a data producer's data set, a data producer's digital address, a DIP within the data set, a format for the value of a DIP value component, and a link to a data buyer's digital address.)

Per Claim 39: The combination of Smith, Shukla, and Seger discloses the subject matter of claim 25, from which claim 39 depends.  Smith further discloses:
wherein the medical data is patient medical history. (Examiner’s Note: this claim element has been considered and determined to recite non-functional descriptive material.  Therefore, it fails to distinguish over the prior art.  See MPEP 2111.05.  It is non-functional descriptive material because the claim fails to recite a functional relationship with this specific data.  However, for compact prosecution purposes, the following citation is provided: see Smith at ¶ 67: Healthcare records)

Per Claim 41: The combination of Smith, Shukla, and Seger discloses the subject matter of claim 25, from which claim 41 depends.  Smith further discloses:
wherein the data resource is a Web page. (see Smith at ¶ 85: Another variant is a data producer posting onto a web page or other internet enabled display a sample of the prepared data for a prospective data buyer to evaluate along with the data producer's contact information.)

Per Claim 42: The combination of Smith, Shukla, and Seger discloses the subject matter of claim 25, from which claim 42 depends.  Smith further discloses:
wherein the processor is a node on the Blockchain distributed network. (see Smith at ¶ 11: Either the data buyer or the data producer can apply existing templates or develop specific templates for context and demographic and other data fields to be implemented by Smart Contracts and encoded into the encryption keys of a DIP posted onto the block chain ledger.)

Per Claim 43: The combination of Smith, Shukla, and Seger discloses the subject matter of claim 25, from which claim 43 depends.  Smith further discloses:
wherein the hash of medical data is a hash of patient medical data. (Examiner’s Note: this claim element has been considered and determined to recite non-functional descriptive material.  Therefore, it fails to distinguish over the prior art.  See MPEP 2111.05.  It is non-functional descriptive material because the claim fails to positively recite a functional relationship with this specific data.  However, for compact prosecution purposes, the following citation is provided: see Smith at ¶ 67: Healthcare records)

Claim(s) 29, 31, and 34-38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith, Shukla, and Seger as applied to claim 25 above, and further in view of U.S. Patent Pub. No. 2002/0073049 to Dutta.
Per Claim 29: The combination of Smith, Shukla, and Seger discloses the subject matter of claim 25, from which claim 29 depends.  However, the combination of Smith, Shukla, and Seger fails to disclose, but Dutta, an analogous art of escrowed and validated transactions, discloses:
wherein the smart contract is configured to store an address or location for escrowing validation funds. (see Dutta at ¶ 48: Inspection service 208 also has access to financial services 200, and inspection service 208 also earns a fee as part of the entire transaction, either by receiving a percentage of the purchase price from the escrow service or by charging the escrow service, the buyer, or the seller a separate fee.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Shukla so that a seller of data knows where to send money to fund a validation operation using the techniques disclosed in Dutta.  One of ordinary skill in the art would have been motivated to do so to have a transaction party pay the cost of validation rather than the transaction platform paying the cost, thereby increasing the likelihood that the transferred data is valid.

Per Claim 31: The combination of Smith, Shukla, and Seger discloses the subject matter of claim 25, from which claim 31 depends.  However, the combination of Smith, Shukla, and Seger fails to disclose, but Dutta discloses:
wherein the first block or transaction is configured to: provide an address or location for the first user to send funds. (see Dutta at ¶ 48: Inspection service 208 also has access to financial services 200, and inspection service 208 also earns a fee as part of the entire transaction, either by receiving a percentage of the purchase price from the escrow service or by charging the escrow service, the buyer, or the seller a separate fee.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Shukla so that a seller of data knows where to send money to fund a validation operation using the techniques disclosed in Dutta.  One of ordinary skill in the art would have been motivated to do so to have a transaction party pay the cost of validation rather than the transaction platform paying the cost, thereby increasing the likelihood that the transferred data is valid.

Per Claim 34: The combination of Smith, Shukla, Seger, and Dutta discloses the subject matter of claim 29, from which claim 34 depends.  Smith further discloses:
use the decrypted value of the second encrypted value to access the data resource; (see Smith at ¶ 85: In a variant of the typical embodiment an encrypted key is shared with a prospective data buyer via the block chain. The prospective data buyer then uses the key to link to and view a confidential sample of prepared data external to the block chain.)
obtain the first proposed update to the medical data stored at the data resource; and (see Smith at ¶ 85: In a variant of the typical embodiment an encrypted key is shared with a prospective data buyer via the block chain. The prospective data buyer then uses the key to link to and view a confidential sample of prepared data external to the block chain.)
However, Smith fails to disclose, but Shukla discloses:
provide an indication that the first proposed update to the medical data is validated or is not validated. (see Shukla at ¶ 56: The multiparty verification and dispute resolution module 110 provides secure multi-party verification of disputed data by exposing the data to the larger data marketplace community, wherein independent parties may assess its quality and notify the platform provider about the result and completes the secure multi-party verification process.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Smith so that a third-party verifies the provided data as disclosed in Shukla.  One of ordinary skill in the art would have been motivated to do so to increase the trust in the transaction.
However, the combination of Smith and Shukla fails to disclose, but Seger discloses:
receive the second encrypted value; (see Seger at 4:20-21: System 100 may be configured to retrieve the first information transaction from the distributed ledger.)
decrypt the second encrypted value using a private key of the validator; (see Seger at 4:26-28: System 100 may decrypt the first encrypted information with a first private key that corresponds to the first public key.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Smith so that encrypted using the validator’s public key and is decrypted using the validator’s private key to access the health data disclosed in Smith.  One of ordinary skill in the art would have been motivated to do so to enable only those authorized to view the health data to retrieve the health data.

Per Claim 35: The combination of Smith, Shukla, Seger, and Dutta discloses the subject matter of claim 34, from which claim 35 depends.  However, the combination of Smith, Shukla, and Seger fails to disclose, but Dutta discloses:
return the escrowed validation funds to the first user if the first proposed update to the medical data is validated; (Examiner’s Note: this claim element has been considered and determined to recite a contingent limitation.  Therefore, it is interpreted according to MPEP 2111.04(II). See Dutta at ¶ 67: The escrow service then provides payment to the seller (step 238), and the process is complete. Again, the payment to the seller may be reduced by the fees of the escrow service and the inspection service.)
transfer the first reward from the first user to the first user if the first proposed update to the medical data is validated; and (Examiner’s Note: this claim element has been considered and determined to recite a contingent limitation.  Therefore, it is interpreted according to MPEP 2111.04(II).  See Dutta at ¶ 67: The escrow service then provides payment to the seller (step 238), and the process is complete. Again, the payment to the seller may be reduced by the fees of the escrow service and the inspection service.)
transfer the second reward from the first user to the second user if the first proposed update to the medical data is validated. (Examiner’s Note: this claim element has been considered and determined to recite a contingent limitation.  Therefore, it is interpreted according to MPEP 2111.04(II).  See Dutta at ¶ 69: Once the seller has notified the escrow service that the goods have been returned (step 248), then the escrow service can return the original payment to the buyer minus an escrow service fee and inspection fee (step 250).)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Smith so that to facilitate a three party transaction as disclosed in Dutta.  One of ordinary skill in the art would have been motivated to do so to ensure each party receives what is in the contract.

Per Claim 36: The combination of Smith, Shukla, Seger, and Dutta discloses the subject matter of claim 35, from which claim 36 depends.  However, Smith fails to disclose, but Shukla discloses:
increase the second user’s and the first user’s credibility or user score if the first proposed update to the medical data is validated. (Examiner’s Note: this claim element has been considered and determined to recite a contingent limitation.  Therefore, it is interpreted according to MPEP 2111.04(II).  See Shukla at ¶ 24: The reputation is calculated by the reputation calculation module 106. The reputation calculation module 106 calculates a reputation score of the parties. The reputation calculation module 106 calculates party's reputation score as a function of various parameters such as history, affiliation, quality, corpus size, trust, delivery time, market reach, payment time, request frequency, complaints and peer network. These parameters are constantly changing based on newly identified patterns in the market.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Smith so that a reputation of the transaction parties is updated based on previous transactions as disclosed in Shukla.  One of ordinary skill in the art would have been motivated to do so to reduce the number of fraudulent parties in the marketplace.

Per Claim 37: The combination of Smith, Shukla, and Seger discloses the subject matter of claim 25, from which claim 37 depends.  However, the combination of Smith, Shukla, and Seger fails to disclose, but Dutta discloses:
return escrowed validation funds to the first user if the first proposed update to the medical data is validated; (Examiner’s Note: this claim element has been considered and determined to recite a contingent limitation.  Therefore, it is interpreted according to MPEP 2111.04(II). See Dutta at ¶ 67: The escrow service then provides payment to the seller (step 238), and the process is complete. Again, the payment to the seller may be reduced by the fees of the escrow service and the inspection service.)
transfer funds comprising the first reward from the first user to the first user if the first proposed update to the medical data is validated; and (Examiner’s Note: this claim element has been considered and determined to recite a contingent limitation.  Therefore, it is interpreted according to MPEP 2111.04(II).  See Dutta at ¶ 67: The escrow service then provides payment to the seller (step 238), and the process is complete. Again, the payment to the seller may be reduced by the fees of the escrow service and the inspection service.)
transfer funds comprising the second reward from the first user to the second user if the first proposed update to the medical data is validated. (Examiner’s Note: this claim element has been considered and determined to recite a contingent limitation.  Therefore, it is interpreted according to MPEP 2111.04(II).  See Dutta at ¶ 69: Once the seller has notified the escrow service that the goods have been returned (step 248), then the escrow service can return the original payment to the buyer minus an escrow service fee and inspection fee (step 250).)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Smith so that to facilitate a three party transaction as disclosed in Dutta.  One of ordinary skill in the art would have been motivated to do so to ensure each party receives what is in the contract.

Per Claim 38: The combination of Smith, Shukla, Seger, and Dutta discloses the subject matter of claim 37, from which claim 38 depends.  However, Smith fails to disclose, but Shukla discloses:
increase the first user’s credibility score if the first proposed update to the medical data is validated. (Examiner’s Note: this claim element has been considered and determined to recite a contingent limitation.  Therefore, it is interpreted according to MPEP 2111.04(II).  See Shukla at ¶ 24: The reputation is calculated by the reputation calculation module 106. The reputation calculation module 106 calculates a reputation score of the parties. The reputation calculation module 106 calculates party's reputation score as a function of various parameters such as history, affiliation, quality, corpus size, trust, delivery time, market reach, payment time, request frequency, complaints and peer network. These parameters are constantly changing based on newly identified patterns in the market.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Smith so that a reputation of the transaction parties is updated based on previous transactions as disclosed in Shukla.  One of ordinary skill in the art would have been motivated to do so to reduce the number of fraudulent parties in the marketplace.


Claim 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith, Shukla, and Seger as applied to claim 25 above, and further in view of U.S. Patent Pub. No. 2015/0370977 to Weiss.
Per Claim 40: The combination of Smith, Shukla, and Seger discloses the subject matter of claim 25, from which claim 40 depends.  However, the combination of Smith, Shukla, and Seger fails to disclose, but Weiss, an analogous art of healthcare information, discloses:
wherein the decrypted value of the first encrypted value is a URL pointing to a location the first proposed update to the medical data is stored. see Weiss at ¶ 39: Alternatively as shown in FIG. 3B, because of space limitations and/or data security concerns, the memory storage device on the card 10 may instead record information that will allow the healthcare provider reading the card to access the patient health information stored at a remote location, such as in so-called cloud storage accessed via the internet. By way of non-limiting example, the memory storage device on the card 10 may include an internet URL at which the patient health information is available. In some embodiments, the memory storage device on the card 10 includes information needed to access the patient health information from the site addressed by the internet URL, such as patient name and/or identification number and password, to name just a few non-limiting examples. In other embodiments, the card reader and/or the healthcare service provider's computer system knows where patient health information is remotely stored, and the card 10 only stores patient identifying information, or patient identifying information and a password (or other security information) that allows access to the patient health information.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Smith so that the resource storing the health data is a URL as disclosed in Weiss.  One of ordinary skill in the art would have been motivated to do so because it is one of a limited number of options to access network accessible storage.

Claim(s) 44-47 and 50-52 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith, Shukla, Seger, and Dutta.
Per Claim 44: Claim 44 recites subject matter similar to that discussed above in connection with claims 25, 28, and 35.  Accordingly, claim 44 is rejected for the reasons discussed above regarding those claims.

Per Claim 45: Claim 45 recites subject matter similar to that discussed above in connection with claim 29.  Accordingly, claim 29 is rejected for the reasons discussed above regarding claim 29.

Per Claim 46: Claim 46 recites subject matter similar to that discussed above in connection with claim 30.  Accordingly, claim 46 is rejected for the reasons discussed above regarding claim 30.

Per Claim 47: Claim 47 recites subject matter similar to that discussed above in connection with claim 31.  Accordingly, claim 47 is rejected for the reasons discussed above regarding claim 31.

Per Claim 50: Claim 50 recites subject matter similar to that discussed above in connection with claim 34.  Accordingly, claim 50 is rejected for the reasons discussed above regarding claim 34.

Per Claim 51: Claim 51 recites subject matter similar to that discussed above in connection with claims 36 and 38.  Accordingly, claim 51 is rejected for the reasons discussed above regarding those claims.

Per Claim 52: Claim 52 recites subject matter similar to that discussed above in connection with claims 25, 28, 34, and 35.  Accordingly, claim 52 is rejected for the reasons discussed above regarding those claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Patent Pub. No. 2017/0039330 discloses a system and method for a decentralized autonomous healthcare economy platform are provided. The system and method aggregates all of the healthcare data into a global graph-theoretic topology and processes the data via a hybrid federated and peer to peer distributed processing architectures.
U.S. Patent Pub. No. 2019/0205547 discloses a method for providing and checking the validity of a virtual document on a first computer system is disclosed. The virtual document is provided by means of a mobile second computer system for a first computer system. The method includes receiving a password-protected storage address of a first database at which the virtual document can be read, reading the virtual document, displaying the virtual document on a display of the first computer system, receiving a unique second identifier of the mobile second computer system, calculating a third identifier using the received second identifier and a hash value of the virtual document, identifying the database entry of the second database in which a first identifier of a first pairing consisting of the mobile second computer system and the first virtual document is stored, comparing the calculated third identifier with the first identifier stored in the identifier database entry.
U.S. Patent No. 10,826,875 discloses securely communicating requests may include transmitting an encrypted response including an encryption library and a public key to a client device, the encrypted response encrypted using transport encryption established between a router device and the client device, receiving an encrypted request including data encrypted using the encryption library and the public key, the encrypted request encrypted using transport encryption established between the client device and router device, and transmitting an encrypted agent message to agent software in a customer environment, the encrypted agent message including the data encrypted using the encryption library and the public key, the encrypted agent message encrypted using transport encryption established between the router device and agent software, wherein the encrypted agent message is decryptable by the agent software using a private key inaccessible within the provider environment. 
U.S. Patent Pub. No. 2005/0021781 discloses a method of, and system for, communicating data via a network access point is provided. The method includes receiving an authentication request from a client device at the access point wherein the access request includes identification credentials. The authentication request is then communicated to an authentication server and data associated with the authentication request is retrieved. A reply message is communicated to the access point that includes the data and that rejects the authentication request. The access point may service a wireless hotspot and, thus, a client device in the hotspot may identify the particular hotspot with which it is communicating.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NILESH B KHATRI whose telephone number is (571)270-7083. The examiner can normally be reached 8:30 AM - 5:30 PM Monday-Friday, alternating Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached on (571) 270-1492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NILESH B KHATRI/Examiner, Art Unit 3685